DETAILED ACTION

Election/Restrictions
Applicant's election of Group II (claims 12-16) in response to the to the restriction requirement dated June 10, 2021 is hereby acknowledged.  Applicant made its election in its reply filed November 10, 2021.
Accordingly, claims 12-16 have been examined in the instant action in accordance with the species election whereas claims 1-11 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Janes (WO 2016/081239 A1 to Janes et al., published May 26, 2016).  This document was submitted by Applicant in the Information Disclosure Statement filed September 10, 2020.
Pseudomonas aeruginosa (progeny/derivative) to reduce/inhibit sulfur reducing bacteria, such as D. alaskensis, D. desulfuricans, D. longus, D. vulgaris (abstract; [0001]; [0006] to [0008]; [0011]; Table 1).  A genome of an antimicrobial substance containing Pseudomonas aeruginosa (progeny/derivative) was characterized (page 4, [0013]).  The bacteriocin are used in oil/gas operations to remediate unwanted bacteria that cause fouling, corrosion and reservoir souring (H2S production) (“virulent for unwanted bacteriocin”) (page 5, [0014]).  The bacteriocin may be added to bacteriophage as well as other biocides wherein a process for control of a broad range of target bacteria comprising: culturing a dominant group of bacteria in a mixed bacteria solution; adding bacteriocin isolated from, for example, Pseudomonas aeruginosa, to remove dominant bacteria from the mix; isolating a virulent phage for the next dominate bacteria, adding an effective amount of bacteriocin isolated from bacterial strains, such as Pseudomonas aeruginosa, Thauera aminoaromatica or Ideonolla; continuing the sequence to provide a set of bacteriocin that will reduce the dominate and sub-dominate bacteria; and applying an effective amount of the bacteriocin that is so isolated in each step either as a mixture or in sequence application to waters containing a mixture of target bacteria ([0015]; [0016]).
Thus, the instant claims are anticipated by Janes.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



January 15, 2022